Case: 12-13719      Date Filed: 05/28/2013      Page: 1 of 4


                                                                    [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 12-13719
                              ________________________

                         D.C. Docket No. 9:11-cv-81292-KLR

STEVEN SIEGLER,
individually and on behalf of all others similarly situated,

                            Plaintiff - Appellant,

versus

BEST BUY CO. OF MINNESOTA, INC.,
a Minnesota corporation,
d.b.a. Best Buy Co. Inc.,

                            Defendant - Appellee.
                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                      (May 28, 2013)

Before BARKETT and MARCUS, Circuit Judges, and CONWAY, ∗ District
Judge.

PER CURIAM:

         ∗
          Honorable Anne C. Conway, Chief Judge, United States District Court for the Middle
District of Florida, sitting by designation.
                 Case: 12-13719        Date Filed: 05/28/2013        Page: 2 of 4


       Steven Siegler appeals the district court’s dismissal of his complaint against

Best Buy, Inc., (“Best Buy”) pursuant to Federal Rule of Civil Procedure 12(b)(6)

for failure to state a claim under the Drivers’ Privacy Protection Act of 1994

(“DPPA” or “the Act”), 18 U.S.C. §§ 2721-25.

       Siegler purchased a computer mouse from Best Buy. 1 The following day,

Siegler returned the item and a store cashier requested Siegler’s driver’s license in

order to complete the return. Siegler voluntarily presented his license to the

cashier, who then scanned the magnetic strip on his license “without warning.”

Siegler demanded that the information from the magnetic strip be deleted, but Best

Buy said they were unable to do so. 2

       Siegler sued3 asserting a claim against Best Buy under 18 U.S.C. § 2724(a)

(the DPPA) which provides, “A person who knowingly obtains, discloses or uses

personal information, from a motor vehicle record, for a purpose not permitted

       1
          Best Buy notes that the following information appeared on the receipt Siegler received
in connection with the purchase:
                Best Buy tracks exchanges and returns on an individual level.
                When you exchange or return an item, we require a valid form of
                ID . . . . Some of the information from your ID may be stored in a
                secure, encrypted database of customer activity that Best Buy and
                its affiliates use to track exchanges and returns. Valid forms of ID
                accepted are: U.S., Canadian, or Mexican Driver’s License, U.S.
                State ID, Canadian Province ID, U.S. Military ID or Passport.
        2
          The Florida Department of Highway Safety and Motor Vehicles website reports that the
magnetic strip contains the same information printed on the front of the license. See
http://www.flhsmv.gov/ddl/newlicense.pdf (last visited April 30, 2013) (“The cards are created
using a new, updated digital imaging process. This process stores all the information from the
front of the card in a 2-D barcode and magnetic stripe located on the back.”).
        3
          Siegler filed the complaint on behalf of himself and a national class of similarly situated
persons.
                                                  2
                 Case: 12-13719      Date Filed: 05/28/2013       Page: 3 of 4


under this chapter shall be liable to the individual to whom the information

pertains, who may bring a civil action in a United States district court.”4 The

district court ruled, among other things, that “the fact that [Best Buy] obtained its

information from [Siegler], rather than Florida’s Department of Highway Safety

and Motor Vehicles, places [Best Buy’s] conduct outside the scope [of] the

DPPA’s protections.” We find no error.

           A plain reading of the DPPA 5 makes clear that the Act was intended to

prohibit only the disclosure or redisclosure of information originating from state

department of motor vehicles (“DMV”) records. The thrust of the Act is contained

in § 2721, which prohibits a state DMV, and any officer, employee, or contractor

thereof, from knowingly disclosing “personal information” 6 or “highly restricted

personal information” 7 contained in motor vehicle records, except for a limited

number of “permissible uses.” §§ 2721 (a) and (b). In turn, § 2721 (c), entitled

       4
          Section 2721, entitled “Prohibition on release and use of certain personal information
from State motor vehicle records,” prohibits a state department of motor vehicles, and any
officer, employee, or contractor thereof, from knowingly disclosing “personal information” or
“highly restricted personal information” contained in motor vehicle records, as those terms are
defined by the statute. 18 U.S.C. §§ 2721(a), 2725. Section 2721(b), in turn, enumerates
“permissible uses” for which a state department of motor vehicles may disclose such
information.
        5
          The DPPA was enacted as a “Prohibition on release and use of certain personal
information from State motor vehicle records,” Pub. L. 103–322, Sept. 13, 1994, 108 Stat 1796.
        6
          The DPPA defines “personal information” as “information that identifies an individual,
including an individual’s photograph, social security number, driver identification number,
name, address (but not the 5-digit zip code), telephone number, and medical or disability
information, but does not include information on vehicular accidents, driving violations, and
driver’s status.” Id. § 2725(3).
        7
          The DPPA defines “highly restricted personal information” as “an individual’s
photograph or image, social security number, medical or disability information.” Id. § 2725(4).
                                               3
              Case: 12-13719      Date Filed: 05/28/2013   Page: 4 of 4


“resale or redisclosure,” restricts the redisclosure of information obtained from a

state DMV to limited circumstances by recipients authorized to receive disclosures

under § 2721(b). On its face, the Act is concerned only with information

disclosed, in the first instance, by state DMVs.

      Furthermore, this reading of the Act is consistent with that of the Supreme

Court in Reno v. Condon, 528 U.S. 141 (2000), upholding the Act’s

constitutionality. The Court explained that the Act “establishes a regulatory

scheme that restricts the States’ ability to disclose a driver’s personal information

without the driver’s consent.” Id. at 144 (emphasis added). “The Act also

regulates the resale and redisclosure of drivers’ personal information by private

persons who have obtained that information from a state DMV.” Id. at 146

(emphasis added). Finally, the Court noted that the “DPPA regulates the universe

of entities that participate as suppliers to the market for motor vehicle

information—the States as initial suppliers of the information in interstate

commerce and private resellers or redisclosers of that information in commerce.”

Id. at 151 (emphasis added).

      The civil liability established in § 2724 does not extend to Best Buy, and

Siegler’s complaint failed to state a claim for which relief could be granted.

      AFFIRMED.




                                           4